[PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT            FILED
                       ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 06-11841                   Feb. 25, 2008
                        ________________________           THOMAS K. KAHN
                                                               CLERK
                  D. C. Docket No. 01-02323-CV-IPJ-TMP

DANIEL SIEBERT,



                                                           Petitioner-Appellant,

                                   versus

RICHARD F. ALLEN, Commissioner,
Alabama Department of Corrections,

                                                         Respondent-Appellee.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                       _________________________
                            (February 25, 2008)

  ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before TJOFLAT, BARKETT and WILSON, Circuit Judges.

PER CURIAM:
      This case comes to us on remand from the Supreme Court of the United

States. See Allen v. Siebert, 552 U.S. ___, 128 S. Ct. 2 (2007), rev’g Siebert v.

Allen, 480 F.3d 1089 (11th Cir. 2007). In accordance therewith, we hereby

AFFIRM the district court’s dismissal of Siebert’s federal habeas petition as being

untimely filed pursuant to 28 U.S.C. § 2244(d).

AFFIRMED.




                                          2